ITEMID: 001-5985
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: BROMILEY v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British citizen and the mother of Suzanne Bromiley who was murdered on 29 October 1991. The applicant is represented before the Court by Mr A. McCooey, a solicitor practising in Sittingbourne, Kent.
The facts of the case as they have been submitted by the parties may be summarised as follows.
